Exhibit 10.30
THIRD AMENDMENT TO CREDIT AGREEMENT
     This Third Amendment to Credit Agreement (this “Amendment”) dated as of
October 13, 2010, is by and among U. S. PHYSICAL THERAPY, INC., a Nevada
corporation (the “Borrower”), the Lenders party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (the
“Administrative Agent”).
W I T N E S S E T H:
     A. The Borrower, the Administrative Agent and the Lenders named therein
entered into that certain Credit Agreement dated as of August 27, 2007 (as has
been and may be amended, restated, supplemented and modified from time to time,
the “Credit Agreement”).
     B. The Borrower, the Administrative Agent and the Lenders now desire to
amend the Credit Agreement (i) to extend the Maturity Date, (ii) to amend the
definition of Applicable Rate, and (iii) as otherwise provided herein.
     NOW, THEREFORE, in consideration of the premises, as well as the covenants,
conditions and agreements hereafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are all hereby acknowledged,
the parties covenant and agree as follows:
ARTICLE I
Definitions
     Section 1.1 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Credit Agreement, as amended hereby.
ARTICLE II
Amendments to Credit Agreement
     Section 2.1 Amendments to Section 1.01 of the Credit Agreement.
     (a) The following definitions set forth in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

1



--------------------------------------------------------------------------------



 



                              Applicable Rate                 Eurodollar        
            Rate and     Pricing   Consolidated   Commitment   Letters     Level
  Leverage Ratio   Fee   of Credit   Base Rate
1
  <1.00     .10 %     1.60 %     .10 %
2
  ≥1.00 but <1.50     .15 %     1.90 %     .40 %
3
  ≥1.50 but <2.00     .20 %     2.15 %     .65 %
4
  ≥2.00     .25 %     2.50 %     1.00 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 4
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.
     Notwithstanding anything to the contrary contained herein, the Commitment
Fee due and payable by the Borrower with respect to any date shall be increased
by an additional .10% for each level in the event that the Total Outstandings on
such date are less than fifty percent (50%) of the Aggregate Commitments on such
date.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Maturity Date” means August 31, 2015; provided, however, that, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
     Section 2.2 Amendment to Section 2.01 of the Credit Agreement. Effective as
of the date hereof, Section 2.01 of the Credit Agreement is amended and restated
in its entirety to read as follows:
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (a) the Total Outstandings shall not exceed the Aggregate
Commitments, and (b) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may

2



--------------------------------------------------------------------------------



 



borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01. Committed Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
     Section 2.3 Amendment to Section 2.04(a) of the Credit Agreement. Effective
as of the date hereof, Section 2.04(a) of the Credit Agreement is amended and
restated in its entirety to read as follows:
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
     Section 2.4 Amendment to Section 7.06 of the Credit Agreement. Effective as
of the date hereof, Section 7.06 of the Credit Agreement is amended to delete
the period at the end of clause (d) of such section and to replace it with “;
and” and to add a new clause (e) at the end of such section, as follows:
     (e) the Borrower may pay cash dividends to its stockholders in an aggregate
amount not to exceed $5,000,000 in any fiscal year so long as (i) immediately
before and immediately after giving pro forma effect to any such payment, no
Default shall have occurred and be continuing and (ii) immediately after giving
effect to such payment, the Borrower and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such payment had been made as of the first day
of the fiscal period covered thereby.

3



--------------------------------------------------------------------------------



 



ARTICLE III
Acknowledgement
     Section 3.1 Notwithstanding anything to the contrary in the Credit
Agreement or any other Loan Document, the parties hereto acknowledge and agree
that, as of the date hereof, (a) Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided in the Credit Agreement, as amended
hereby, and (b) Swing Line Loans shall accrue interest at the Base Rate.
ARTICLE IV
Representations and Warranties
     Section 4.1 Representations and Warranties True; No Default. By their
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof, and after giving effect to this Amendment:
     (a) the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date hereof as made on and as of such date;
     (b) no event has occurred and is continuing which constitutes a Default;
     (c) (i) the Borrower has full power and authority to execute and deliver
this Amendment, (ii) this Amendment has been duly executed and delivered by the
Borrower, and (iii) this Amendment and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of the Borrower, enforceable
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws;
     (d) neither the execution, delivery and performance of this Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any law or
organization documents of the Borrower, or any indenture, agreement or other
instrument to which the Borrower or any of its respective properties are
subject; and
     (e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not previously obtained
is required for the execution, delivery or performance by the Borrower of this
Amendment.

4



--------------------------------------------------------------------------------



 



ARTICLE V
Conditions Precedent
     Section 5.1 Conditions to Effectiveness. This Amendment shall be effective
upon satisfaction or completion of the following:
     (a) the Administrative Agent shall have received this Amendment executed by
the Borrower;
     (b) the Administrative Agent shall have received a closing fee in the
amount of $150,000.00;
     (c) the Administrative Agent shall have received all other fees and
expenses called for herein or incurred in connection with the preparation and
execution of this Amendment including, without limitation, the attorneys’ fees,
costs and expenses incurred by the Administrative Agent in connection herewith;
     (d) the representations and warranties set forth in Article IV hereof are
true and correct; and
     (e) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.
ARTICLE VI
Miscellaneous
     Section 6.1 Reference to the Credit Agreement.
     (a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended hereby.
     (b) The Credit Agreement, as amended by the amendments referred to above,
shall remain in full force and effect and is hereby ratified and confirmed.
     Section 6.2 Costs, Expenses and Taxes. The Borrower agrees to pay on demand
all costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
     Section 6.3 Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. For purposes of this Amendment, a

5



--------------------------------------------------------------------------------



 



counterpart hereof (or signature page thereto) signed and transmitted by any
Person party hereto to the Administrative Agent (or its counsel) by facsimile
machine, telecopier or electronic mail is to be treated as an original. The
signature of such Person thereon, for purposes hereof, is to be considered as an
original signature, and the counterpart (or signature page thereto) so
transmitted is to be considered to have the same binding effect as an original
signature on an original document.
     Section 6.4 Governing Law; Binding Effect. This Amendment shall be governed
by and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns;
provided, however, that the Borrower may not assign any of its rights arising
from this Amendment or any other Loan Document without the prior written consent
of the Administrative Agent and each Lender, and any prohibited assignment shall
be null and void.
     Section 6.5 Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
     Section 6.6 Entire Agreement. THE CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:
 
U.S. PHYSICAL THERAPY, INC.
 

  By:  /s/ Lawrance W. McAfee
    




Lawrance W. McAfee
Chief Financial Officer





--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.,

as Administrative Agent

 

  By:  /s/ Daniel Penkar
    




Daniel Penkar
Senior Vice President





--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

 

  By:  /s/ Daniel Penkar
    




Daniel Penkar
Senior Vice President

